PD-1514-14
         FILED IN                                                         'RT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                             AUSTIN, TEXAS
                                                                        ransmitted 6/2/2015 8:20:28 AM
         June 2, 2015                                                    Accepted 6/2/2015 9:01:32 AM
                                                                                   / ABEL ACOSTA
   ABEL ACOSTA, CLERK
                                     NO.   PD-1514-14
                                                         , *              uW*
   STATE OF TEXAS                             §   IN THE COURT OF
                                              §
   VS.                                        §   CRIMINAL APPE
                                              §
   RONNIE DABNEY                              §


                SECOND MOTION TO EXTEND TIME TO FILE BRIEF

   TO THE HONORABLE JUDGES OF SAID COURT:

          Now comes RONNIE DABNEY, appellee in the above styled and numbered

   cause, and moves for an extension of time of 8 days to file a brief and for good

   cause shows the following:

           1.      This Court granted Appellant's The State of Texas Petition for

   Discretionary Review. The brief in support of Appellant's petition was due 30

   days thereafter.     See Tex. R. App. Proc. 70.1.     On or about May 1, 2015,

   Appellee received a notice by electronic filing that Appellant's (The State of

   Texas) had not been filed in a timely fashion. This caused confusion to counsel for

   Appellee as he believed that the State's brief had been rejected for some reason.

   Accordingly, Appellee's counsel was waiting for Appellant to submit another brief

   before responding and filing Appellee's brief. The Court granted an extension to

   June 1, 2015 to file the brief. However,

           2.      Additionally, Counsel has been unable to complete the brief for the
following reasons:

                     1.   From March 23, 2015 to April 21, 2015, counsel with the

assistance of the Texas Lawyer's Assistance Program entered into an alcohol

rehabilitation facility in Austin, Texas. Counsel was out of the office until April

22,2015. After being gone for a month, counsel was way behind.           Counsel has

had trial settings and contested hearings since his release from rehab.

Additionally, counsel was in trial from May 18, 2015 to May 28, 2015 on a

medical malpractice jury trial in the 78th District Court of Wichita County, Texas.

The trial required extensive pre-trial preparations.

      3.     Counsel filed the brief in the Court of Appeals in Fort Worth and

accordingly, has done a great deal of research on the issues before the Court.

Counsel is requesting until June 9, 2015 to file the brief on behalf of Appellee.

      WHEREFORE,           PREMISES CONSIDERED, appellant respectfully

requests an extension of 8 days, i.e. until June 9, 2015, to file a brief in support of

Petition for Discretionary Review.
                                       Respectfully submitted,

                                       Mark Barber, Attorney at Law
                                       900 8th Street, Suite 116
                                       Wichita Falls, TX 76301
                                      Tel: (940) 761-3009
                                      Fax:(940)761-4060




                                      By:/s/ Mark H. Barber
                                          Mark H. Barber
                                          State Bar No. 01708050
                                          Mbarberlaw@aol.com
                                          Attorney for RONNIE DABNEY


                         CERTIFICATE OF SERVICE


      This is to certify that on June 2, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Wichita

County, Texas, by electronic service through the Electronic Filing Manager.



                                      Mark H. Barber
                                      Mark H. Barber


                      CERTIFICATE OF CONFERENCE


      This is to certify that on June 2, 2015,1 conferred with the Assistant District

Attorney who is handling the appeal for the State of Texas and he advised that he

is unopposed to this motion.

                                       /s/MarkH. Barber